
	
		II
		Calendar No. 494
		111th CONGRESS
		2d Session
		H. R. 5822
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 29, 2010
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		Making appropriations for military
		  construction, the Department of Veterans Affairs, and related agencies for the
		  fiscal year ending September 30, 2011, and for other purposes.
	
	
		That the following sums are
			 appropriated, out of any money in the Treasury not otherwise appropriated, for
			 military construction, the Department of Veterans Affairs, and related agencies
			 for the fiscal year ending September 30, 2011, and for other purposes,
			 namely:
		IDepartment of defense
			Military construction,
		  armyFor acquisition,
		  construction, installation, and equipment of temporary or permanent public
		  works, military installations, facilities, and real property for the Army as
		  currently authorized by law, including personnel in the Army Corps of Engineers
		  and other personal services necessary for the purposes of this appropriation,
		  and for construction and operation of facilities in support of the functions of
		  the Commander in Chief, $4,051,512,000, to remain available until September 30,
		  2015, of which $190,000,000 shall be for trainee troop housing facilities:
		  Provided, That of this amount, not to exceed $259,456,000
		  shall be available for study, planning, design, architect and engineer
		  services, and host nation support, as authorized by law, unless the Secretary
		  of the Army determines that additional obligations are necessary for such
		  purposes and notifies the Committees on Appropriations of both Houses of
		  Congress of the determination and the reasons therefor: Provided
		  further, That, not later than 30 days after the date of the enactment
		  of this Act, the Secretary of the Army shall submit to the Committees on
		  Appropriations of both Houses of Congress an expenditure plan for the funds
		  provided for trainee troop housing
		  facilities.
			Military construction, navy and
		  marine corpsFor acquisition,
		  construction, installation, and equipment of temporary or permanent public
		  works, naval installations, facilities, and real property for the Navy and
		  Marine Corps as currently authorized by law, including personnel in the Naval
		  Facilities Engineering Command and other personal services necessary for the
		  purposes of this appropriation, $3,587,376,000, to remain available until
		  September 30, 2015: Provided, That of this amount, not to
		  exceed $123,750,000 shall be available for study, planning, design, and
		  architect and engineer services, as authorized by law, unless the Secretary of
		  the Navy determines that additional obligations are necessary for such purposes
		  and notifies the Committees on Appropriations of both Houses of Congress of the
		  determination and the reasons therefor.
			Military construction, air
		  force
			For acquisition, construction, installation,
		  and equipment of temporary or permanent public works, military installations,
		  facilities, and real property for the Air Force as currently authorized by law,
		  $1,276,385,000, to remain available until September 30, 2015:
		  Provided, That of this amount, not to exceed $73,536,000 shall
		  be available for study, planning, design, and architect and engineer services,
		  as authorized by law, unless the Secretary of the Air Force determines that
		  additional obligations are necessary for such purposes and notifies the
		  Committees on Appropriations of both Houses of Congress of the determination
		  and the reasons therefor.
			Military construction,
		  defense-wide
			(including
		  transfer of funds)For
		  acquisition, construction, installation, and equipment of temporary or
		  permanent public works, installations, facilities, and real property for
		  activities and agencies of the Department of Defense (other than the military
		  departments), as currently authorized by law, $2,999,612,000, to remain
		  available until September 30, 2015: Provided, That such
		  amounts of this appropriation as may be determined by the Secretary of Defense
		  may be transferred to such appropriations of the Department of Defense
		  available for military construction or family housing as the Secretary may
		  designate, to be merged with and to be available for the same purposes, and for
		  the same time period, as the appropriation or fund to which transferred:
		  Provided further, That of the amount appropriated, not to
		  exceed $434,217,000 shall be available for study, planning, design, and
		  architect and engineer services, as authorized by law, unless the Secretary of
		  Defense determines that additional obligations are necessary for such purposes
		  and notifies the Committees on Appropriations of both Houses of Congress of the
		  determination and the reasons therefor: Provided further, That
		  of the amount appropriated, notwithstanding any other provision of law,
		  $31,863,000 shall be available for payments to the North Atlantic Treaty
		  Organization for the planning, design, and construction of a new North Atlantic
		  Treaty Organization headquarters.
			Military construction, army
		  national guardFor
		  construction, acquisition, expansion, rehabilitation, and conversion of
		  facilities for the training and administration of the Army National Guard, and
		  contributions therefor, as authorized by chapter 1803 of title 10, United
		  States Code, and Military Construction Authorization Acts, $1,020,228,000, to
		  remain available until September 30, 2015, of which $60,000,000 shall be for
		  critical unfunded requirements: Provided, That of the amount
		  appropriated, not to exceed $57,182,000 shall be available for study, planning,
		  design, and architect and engineer services, as authorized by law, unless the
		  Director of the Army National Guard determines that additional obligations are
		  necessary for such purposes and notifies the Committees on Appropriations of
		  both Houses of Congress of the determination and the reasons therefor:
		  Provided further, That, not later than 30 days after the date
		  of the enactment of this Act, the Director of the Army National Guard shall
		  submit to the Committees on Appropriations of both Houses of Congress an
		  expenditure plan for the funds provided for critical unfunded
		  requirements.
			Military construction, air
		  national guardFor
		  construction, acquisition, expansion, rehabilitation, and conversion of
		  facilities for the training and administration of the Air National Guard, and
		  contributions therefor, as authorized by chapter 1803 of title 10, United
		  States Code, and Military Construction Authorization Acts, $292,386,000, to
		  remain available until September 30, 2015, of which $50,000,000 shall be for
		  critical unfunded requirements: Provided, That of the amount
		  appropriated, not to exceed $21,214,000 shall be available for study, planning,
		  design, and architect and engineer services, as authorized by law, unless the
		  Director of the Air National Guard determines that additional obligations are
		  necessary for such purposes and notifies the Committees on Appropriations of
		  both Houses of Congress of the determination and the reasons therefor:
		  Provided further, That, not later than 30 days after the date
		  of the enactment of this Act, the Director of the Air National Guard shall
		  submit to the Committees on Appropriations of both Houses of Congress an
		  expenditure plan for the funds provided for critical unfunded
		  requirements.
			Military construction, army
		  reserveFor construction,
		  acquisition, expansion, rehabilitation, and conversion of facilities for the
		  training and administration of the Army Reserve as authorized by chapter 1803
		  of title 10, United States Code, and Military Construction Authorization Acts,
		  $358,325,000, to remain available until September 30, 2015, of which
		  $30,000,000 shall be for critical unfunded requirements:
		  Provided, That of the amount appropriated, not to exceed
		  $26,250,000 shall be available for study, planning, design, and architect and
		  engineer services, as authorized by law, unless the Secretary of the Army
		  determines that additional obligations are necessary for such purposes and
		  notifies the Committees on Appropriations of both Houses of Congress of the
		  determination and the reasons therefor: Provided further,
		  That, not later than 30 days after the date of the enactment of this Act, the
		  Chief of Army Reserve shall submit to the Committees on Appropriations of both
		  Houses of Congress an expenditure plan for the funds provided for critical
		  unfunded requirements.
			Military construction, navy
		  reserveFor construction,
		  acquisition, expansion, rehabilitation, and conversion of facilities for the
		  training and administration of the reserve components of the Navy and Marine
		  Corps as authorized by chapter 1803 of title 10, United States Code, and
		  Military Construction Authorization Acts, $91,557,000, to remain available
		  until September 30, 2015, of which $15,000,000 shall be for critical unfunded
		  requirements of the Navy Reserve and $15,000,000 shall be for critical unfunded
		  requirements of the Marine Forces Reserve: Provided, That of
		  the amount appropriated, not to exceed $1,857,000 shall be available for study,
		  planning, design, and architect and engineer services, as authorized by law,
		  unless the Secretary of the Navy determines that additional obligations are
		  necessary for such purposes and notifies the Committees on Appropriations of
		  both Houses of Congress of the determination and the reasons therefor:
		  Provided further, That, not later than 30 days after the date
		  of the enactment of this Act, the Chief of Navy Reserve and the Commander,
		  Marine Forces Reserve shall submit to the Committees on Appropriations of both
		  Houses of Congress an expenditure plan for the funds provided for critical
		  unfunded requirements.
			Military construction, air force
		  reserveFor construction,
		  acquisition, expansion, rehabilitation, and conversion of facilities for the
		  training and administration of the Air Force Reserve as authorized by chapter
		  1803 of title 10, United States Code, and Military Construction Authorization
		  Acts, $48,182,000, to remain available until September 30, 2015, of which
		  $30,000,000 shall be for critical unfunded
		  requirements:Provided, That of the amount appropriated, not to
		  exceed $2,503,000 shall be available for study, planning, design, and architect
		  and engineer services, as authorized by law, unless the Secretary of the Air
		  Force determines that additional obligations are necessary for such purposes
		  and notifies the Committees on Appropriations of both Houses of Congress of the
		  determination and the reasons therefor: Provided further,
		  That, not later than 30 days after the date of the enactment of this Act, the
		  Chief of Air Force Reserve shall submit to the Committees on Appropriations of
		  both Houses of Congress an expenditure plan for the funds provided for critical
		  unfunded requirements.
			North atlantic treaty
		  organization
			security investment
		  programFor the United States
		  share of the cost of the North Atlantic Treaty Organization Security Investment
		  Program for the acquisition and construction of military facilities and
		  installations (including international military headquarters) and for related
		  expenses for the collective defense of the North Atlantic Treaty Area as
		  authorized by section 2806 of title 10, United States Code, and Military
		  Construction Authorization Acts, $258,884,000, to remain available until
		  expended.
			Family housing construction,
		  armyFor expenses of family
		  housing for the Army for construction, including acquisition, replacement,
		  addition, expansion, extension, and alteration, as authorized by law,
		  $92,369,000, to remain available until September 30,
		  2015.
			Family housing operation and
		  maintenance, armyFor expenses
		  of family housing for the Army for operation and maintenance, including debt
		  payment, leasing, minor construction, principal and interest charges, and
		  insurance premiums, as authorized by law,
		  $518,140,000.
			Family housing construction,
		  navy and marine corpsFor
		  expenses of family housing for the Navy and Marine Corps for construction,
		  including acquisition, replacement, addition, expansion, extension, and
		  alteration, as authorized by law, $186,444,000, to remain available until
		  September 30, 2015.
			Family housing operation and
		  maintenance, navy and marine corpsFor expenses of family housing for the Navy
		  and Marine Corps for operation and maintenance, including debt payment,
		  leasing, minor construction, principal and interest charges, and insurance
		  premiums, as authorized by law,
		  $366,346,000.
			Family housing construction, air
		  forceFor expenses of family
		  housing for the Air Force for construction, including acquisition, replacement,
		  addition, expansion, extension, and alteration, as authorized by law,
		  $78,025,000, to remain available until September 30,
		  2015.
			Family housing operation and
		  maintenance, air forceFor
		  expenses of family housing for the Air Force for operation and maintenance,
		  including debt payment, leasing, minor construction, principal and interest
		  charges, and insurance premiums, as authorized by law,
		  $513,792,000.
			Family housing operation and
		  maintenance, defense-wideFor
		  expenses of family housing for the activities and agencies of the Department of
		  Defense (other than the military departments) for operation and maintenance,
		  leasing, and minor construction, as authorized by law,
		  $50,464,000.
			Department of defense family
		  housing improvement fundFor
		  the Department of Defense Family Housing Improvement Fund, $1,096,000, to
		  remain available until expended, for family housing initiatives undertaken
		  pursuant to section 2883 of title 10, United States Code, providing alternative
		  means of acquiring and improving military family housing and supporting
		  facilities.
			Homeowners assistance
		  fundFor the Homeowners
		  Assistance Fund established by section 1013 of the Demonstration Cities and
		  Metropolitan Development Act of 1966, as amended (42 U.S.C. 3374), $16,515,000,
		  to remain available until expended.
			Chemical demilitarization
		  construction, defense-wideFor
		  expenses of construction, not otherwise provided for, necessary for the
		  destruction of the United States stockpile of lethal chemical agents and
		  munitions in accordance with section 1412 of the Department of Defense
		  Authorization Act, 1986 (50 U.S.C. 1521), and for the destruction of other
		  chemical warfare materials that are not in the chemical weapon stockpile, as
		  currently authorized by law, $124,971,000, to remain available until September
		  30, 2015, which shall be only for the Assembled Chemical Weapons Alternatives
		  program.
			Department of defense base
		  closure account 1990For
		  deposit into the Department of Defense Base Closure Account 1990, established
		  by section 2906(a)(1) of the Defense Base Closure and Realignment Act of 1990
		  (10 U.S.C. 2687 note), $460,474,000, to remain available until
		  expended.
			Department of defense base
		  closure account 2005For
		  deposit into the Department of Defense Base Closure Account 2005, established
		  by section 2906A(a)(1) of the Defense Base Closure and Realignment Act of 1990
		  (10 U.S.C. 2687 note), $2,354,285,000, to remain available until expended:
		  Provided, That the Department of Defense shall notify the
		  Committees on Appropriations of both Houses of Congress 14 days prior to
		  obligating an amount for a construction project that exceeds or reduces the
		  amount identified for that project in the most recently submitted budget
		  request for this account by 20 percent or $2,000,000, whichever is less:
		  Provided further, That the previous proviso shall not apply to
		  projects costing less than $5,000,000, except for those projects not previously
		  identified in any budget submission for this account and exceeding the minor
		  construction threshold under section 2805 of title 10, United States
		  Code.
			Administrative
		  provisions
			101.None of the
			 funds made available in this title shall be expended for payments under a
			 cost-plus-a-fixed-fee contract for construction, where cost estimates exceed
			 $25,000, to be performed within the United States, except Alaska, without the
			 specific approval in writing of the Secretary of Defense setting forth the
			 reasons therefor.
			102.Funds made
			 available in this title for construction shall be available for hire of
			 passenger motor vehicles.
			103.Funds made
			 available in this title for construction may be used for advances to the
			 Federal Highway Administration, Department of Transportation, for the
			 construction of access roads as authorized by section 210 of title 23, United
			 States Code, when projects authorized therein are certified as important to the
			 national defense by the Secretary of Defense.
			104.None of the
			 funds made available in this title may be used to begin construction of new
			 bases in the United States for which specific appropriations have not been
			 made.
			105.None of the
			 funds made available in this title shall be used for purchase of land or land
			 easements in excess of 100 percent of the value as determined by the Army Corps
			 of Engineers or the Naval Facilities Engineering Command, except: (1) where
			 there is a determination of value by a Federal court; (2) purchases negotiated
			 by the Attorney General or the designee of the Attorney General; (3) where the
			 estimated value is less than $25,000; or (4) as otherwise determined by the
			 Secretary of Defense to be in the public interest.
			106.None of the
			 funds made available in this title shall be used to: (1) acquire land; (2)
			 provide for site preparation; or (3) install utilities for any family housing,
			 except housing for which funds have been made available in annual Acts making
			 appropriations for military construction.
			107.None of the
			 funds made available in this title for minor construction may be used to
			 transfer or relocate any activity from one base or installation to another,
			 without prior notification to the Committees on Appropriations of both Houses
			 of Congress.
			108.None of the
			 funds made available in this title may be used for the procurement of steel for
			 any construction project or activity for which American steel producers,
			 fabricators, and manufacturers have been denied the opportunity to compete for
			 such steel procurement.
			109.None of the
			 funds available to the Department of Defense for military construction or
			 family housing during the current fiscal year may be used to pay real property
			 taxes in any foreign nation.
			110.None of the
			 funds made available in this title may be used to initiate a new installation
			 overseas without prior notification to the Committees on Appropriations of both
			 Houses of Congress.
			111.None of the
			 funds made available in this title may be obligated for architect and engineer
			 contracts estimated by the Government to exceed $500,000 for projects to be
			 accomplished in Japan, in any North Atlantic Treaty Organization member
			 country, or in countries within the United States Central Command Area of
			 Responsibility, unless such contracts are awarded to United States firms or
			 United States firms in joint venture with host nation firms.
			112.None of the funds
			 made available in this title for military construction in the United States
			 territories and possessions in the Pacific and on Kwajalein Atoll, or in
			 countries within the United States Central Command Area of Responsibility, may
			 be used to award any contract estimated by the Government to exceed $1,000,000
			 to a foreign contractor: Provided, That this section shall not
			 be applicable to contract awards for which the lowest responsive and
			 responsible bid of a United States contractor exceeds the lowest responsive and
			 responsible bid of a foreign contractor by greater than 20 percent:
			 Provided further, That this section shall not apply to
			 contract awards for military construction on Kwajalein Atoll for which the
			 lowest responsive and responsible bid is submitted by a Marshallese
			 contractor.
			113.The Secretary of
			 Defense is to inform the appropriate committees of both Houses of Congress,
			 including the Committees on Appropriations, of the plans and scope of any
			 proposed military exercise involving United States personnel 30 days prior to
			 its occurring, if amounts expended for construction, either temporary or
			 permanent, are anticipated to exceed $100,000.
			114.Not more than 20
			 percent of the funds made available in this title which are limited for
			 obligation during the current fiscal year shall be obligated during the last
			 two months of the fiscal year.
			115.Funds
			 appropriated to the Department of Defense for construction in prior years shall
			 be available for construction authorized for each such military department by
			 the authorizations enacted into law during the current session of
			 Congress.
			116.For military
			 construction or family housing projects that are being completed with funds
			 otherwise expired or lapsed for obligation, expired or lapsed funds may be used
			 to pay the cost of associated supervision, inspection, overhead, engineering
			 and design on those projects and on subsequent claims, if any.
			117.Notwithstanding
			 any other provision of law, any funds made available to a military department
			 or defense agency for the construction of military projects may be obligated
			 for a military construction project or contract, or for any portion of such a
			 project or contract, at any time before the end of the fourth fiscal year after
			 the fiscal year for which funds for such project were made available, if the
			 funds obligated for such project: (1) are obligated from funds available for
			 military construction projects; and (2) do not exceed the amount appropriated
			 for such project, plus any amount by which the cost of such project is
			 increased pursuant to law.
				(including transfer of
		  funds)
				118.In addition to any other transfer authority
			 available to the Department of Defense, proceeds deposited to the Department of
			 Defense Base Closure Account established by section 207(a)(1) of the Defense
			 Authorization Amendments and Base Closure and Realignment Act (10 U.S.C. 2687
			 note) pursuant to section 207(a)(2)(C) of such Act, may be transferred to the
			 account established by section 2906(a)(1) of the Defense Base Closure and
			 Realignment Act of 1990 (10 U.S.C. 2687 note), to be merged with, and to be
			 available for the same purposes and the same time period as that
			 account.
				(including transfer of
		  funds)
				119.Subject to 30 days prior notification, or
			 14 days for a notification provided in an electronic medium pursuant to
			 sections 480 and 2883, of title 10, United States Code, to the Committees on
			 Appropriations of both Houses of Congress, such additional amounts as may be
			 determined by the Secretary of Defense may be transferred to: (1) the
			 Department of Defense Family Housing Improvement Fund from amounts appropriated
			 for construction in Family Housing accounts, to be merged with
			 and to be available for the same purposes and for the same period of time as
			 amounts appropriated directly to the Fund; or (2) the Department of Defense
			 Military Unaccompanied Housing Improvement Fund from amounts appropriated for
			 construction of military unaccompanied housing in Military
			 Construction accounts, to be merged with and to be available for the
			 same purposes and for the same period of time as amounts appropriated directly
			 to the Fund: Provided, That appropriations made available to
			 the Funds shall be available to cover the costs, as defined in section 502(5)
			 of the Congressional Budget Act of 1974, of direct loans or loan guarantees
			 issued by the Department of Defense pursuant to the provisions of subchapter IV
			 of chapter 169 of title 10, United States Code, pertaining to alternative means
			 of acquiring and improving military family housing, military unaccompanied
			 housing, and supporting facilities.
			120.(a)Not later than 60 days
			 before issuing any solicitation for a contract with the private sector for
			 military family housing the Secretary of the military department concerned
			 shall submit to the Committees on Appropriations of both Houses of Congress the
			 notice described in subsection (b).
				(b)(1)A notice referred to in
			 subsection (a) is a notice of any guarantee (including the making of mortgage
			 or rental payments) proposed to be made by the Secretary to the private party
			 under the contract involved in the event of—
						(A)the closure or realignment of the
			 installation for which housing is provided under the contract;
						(B)a reduction in
			 force of units stationed at such installation; or
						(C)the extended
			 deployment overseas of units stationed at such installation.
						(2)Each notice under this subsection
			 shall specify the nature of the guarantee involved and assess the extent and
			 likelihood, if any, of the liability of the Federal Government with respect to
			 the guarantee.
					(including transfer of
		  funds)
			121.In addition to any other transfer authority
			 available to the Department of Defense, amounts may be transferred from the
			 accounts established by sections 2906(a)(1) and 2906A(a)(1) of the Defense Base
			 Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), to the fund
			 established by section 1013(d) of the Demonstration Cities and Metropolitan
			 Development Act of 1966 (42 U.S.C. 3374) to pay for expenses associated with
			 the Homeowners Assistance Program incurred under 42 U.S.C. 3374(a)(1)(A). Any
			 amounts transferred shall be merged with and be available for the same purposes
			 and for the same time period as the fund to which transferred.
			122.Notwithstanding any other provision of law,
			 funds made available in this title for operation and maintenance of family
			 housing shall be the exclusive source of funds for repair and maintenance of
			 all family housing units, including general or flag officer quarters:
			 Provided, That not more than $35,000 per unit may be spent
			 annually for the maintenance and repair of any general or flag officer quarters
			 without 30 days prior notification, or 14 days for a notification provided in
			 an electronic medium pursuant to sections 480 and 2883 of title 10, United
			 States Code, to the Committees on Appropriations of both Houses of Congress,
			 except that an after-the-fact notification shall be submitted if the limitation
			 is exceeded solely due to costs associated with environmental remediation that
			 could not be reasonably anticipated at the time of the budget submission:
			 Provided further, That the Under Secretary of Defense
			 (Comptroller) is to report annually to the Committees on Appropriations of both
			 Houses of Congress all operation and maintenance expenditures for each
			 individual general or flag officer quarters for the prior fiscal year.
			123.Amounts contained in the Ford Island
			 Improvement Account established by subsection (h) of section 2814 of title 10,
			 United States Code, are appropriated and shall be available until expended for
			 the purposes specified in subsection (i)(1) of such section or until
			 transferred pursuant to subsection (i)(3) of such section.
			124.None of the funds made available in this
			 title, or in any Act making appropriations for military construction which
			 remain available for obligation, may be obligated or expended to carry out a
			 military construction, land acquisition, or family housing project at or for a
			 military installation approved for closure, or at a military installation for
			 the purposes of supporting a function that has been approved for realignment to
			 another installation, in 2005 under the Defense Base Closure and Realignment
			 Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note),
			 unless such a project at a military installation approved for realignment will
			 support a continuing mission or function at that installation or a new mission
			 or function that is planned for that installation, or unless the Secretary of
			 Defense certifies that the cost to the United States of carrying out such
			 project would be less than the cost to the United States of cancelling such
			 project, or if the project is at an active component base that shall be
			 established as an enclave or in the case of projects having multi-agency use,
			 that another Government agency has indicated it will assume ownership of the
			 completed project. The Secretary of Defense may not transfer funds made
			 available as a result of this limitation from any military construction
			 project, land acquisition, or family housing project to another account or use
			 such funds for another purpose or project without the prior approval of the
			 Committees on Appropriations of both Houses of Congress. This section shall not
			 apply to military construction projects, land acquisition, or family housing
			 projects for which the project is vital to the national security or the
			 protection of health, safety, or environmental quality:
			 Provided, That the Secretary of Defense shall notify the
			 congressional defense committees within seven days of a decision to carry out
			 such a military construction project.
				(including transfer of
		  funds)
				125.During the 5-year period after
			 appropriations available in this Act to the Department of Defense for military
			 construction and family housing operation and maintenance and construction have
			 expired for obligation, upon a determination that such appropriations will not
			 be necessary for the liquidation of obligations or for making authorized
			 adjustments to such appropriations for obligations incurred during the period
			 of availability of such appropriations, unobligated balances of such
			 appropriations may be transferred into the appropriation Foreign
			 Currency Fluctuations, Construction, Defense, to be merged with and to
			 be available for the same time period and for the same purposes as the
			 appropriation to which transferred.
			126.None of the funds appropriated or otherwise
			 made available in this title may be used for any action that is related to or
			 promotes the expansion of the boundaries or size of the Pinon Canyon Maneuver
			 Site, Colorado.
			127.Amounts appropriated or otherwise made
			 available in an account funded under the headings in this title may be
			 transferred among projects and activities within the account in accordance with
			 the reprogramming guidelines for military construction and family housing
			 construction contained in the report of the Committee on Appropriations of the
			 House of Representatives to accompany this bill and in the guidance for
			 military construction reprogrammings and notifications contained in Department
			 of Defense Financial Management Regulation 7000.14–R, Volume 3, Chapter 7, of
			 December 1996, as in effect on the date of enactment of this Act.
			IIDepartment of veterans affairs
			Veterans Benefits
		  Administration
			Compensation and
		  pensions
			(including
		  transfer of funds)For the
		  payment of compensation benefits to or on behalf of veterans and a pilot
		  program for disability examinations as authorized by section 107 and chapters
		  11, 13, 18, 51, 53, 55, and 61 of title 38, United States Code; pension
		  benefits to or on behalf of veterans as authorized by chapters 15, 51, 53, 55,
		  and 61 of title 38, United States Code; and burial benefits, the Reinstated
		  Entitlement Program for Survivors, emergency and other officers' retirement
		  pay, adjusted-service credits and certificates, payment of premiums due on
		  commercial life insurance policies guaranteed under the provisions of title IV
		  of the Servicemembers Civil Relief Act (50 U.S.C. App. 541 et seq.) and for
		  other benefits as authorized by sections 107, 1312, 1977, and 2106, and
		  chapters 23, 51, 53, 55, and 61 of title 38, United States Code,
		  $53,492,234,000, to remain available until expended: Provided,
		  That not to exceed $30,423,000 of the amount appropriated under this heading
		  shall be reimbursed to General operating expenses,
		  Medical support and compliance, and Information
		  technology systems for necessary expenses in implementing the
		  provisions of chapters 51, 53, and 55 of title 38, United States Code, the
		  funding source for which is specifically provided as the Compensation
		  and pensions appropriation: Provided further, That
		  such sums as may be earned on an actual qualifying patient basis, shall be
		  reimbursed to Medical care collections fund to augment the
		  funding of individual medical facilities for nursing home care provided to
		  pensioners as authorized.
			Readjustment
		  benefitsFor the payment of
		  readjustment and rehabilitation benefits to or on behalf of veterans as
		  authorized by chapters 21, 30, 31, 33, 34, 35, 36, 39, 51, 53, 55, and 61 of
		  title 38, United States Code, $10,440,245,000, to remain available until
		  expended: Provided, That expenses for rehabilitation program
		  services and assistance which the Secretary is authorized to provide under
		  subsection (a) of section 3104 of title 38, United States Code, other than
		  under paragraphs (1), (2), (5), and (11) of that subsection, shall be charged
		  to this account.
			Veterans
		  insurance and indemnitiesFor
		  military and naval insurance, national service life insurance, servicemen's
		  indemnities, service-disabled veterans insurance, and veterans mortgage life
		  insurance as authorized by title 38, United States Code, chapters 19 and 21,
		  $62,589,000, to remain available until expended.
			Veterans
		  housing benefit program fundFor the cost of direct and guaranteed loans,
		  such sums as may be necessary to carry out the program, as authorized by
		  subchapters I through III of chapter 37 of title 38, United States Code:
		  Provided, That such costs, including the cost of modifying
		  such loans, shall be as defined in section 502 of the Congressional Budget Act
		  of 1974: Provided further, That during fiscal year 2011,
		  within the resources available, not to exceed $500,000 in gross obligations for
		  direct loans are authorized for specially adapted housing loans.In addition, for administrative expenses to
		  carry out the direct and guaranteed loan programs,
		  $163,646,000.
			Vocational
		  rehabilitation loans program accountFor the cost of direct loans, $48,000, as
		  authorized by chapter 31 of title 38, United States Code:
		  Provided, That such costs, including the cost of modifying
		  such loans, shall be as defined in section 502 of the Congressional Budget Act
		  of 1974: Provided further, That funds made available under
		  this heading are available to subsidize gross obligations for the principal
		  amount of direct loans not to exceed $3,042,000.In addition, for administrative expenses
		  necessary to carry out the direct loan program, $337,000, which may be paid to
		  the appropriation for General operating
		  expenses.
			Native
		  american veteran housing loan program accountFor administrative expenses to carry out the
		  direct loan program authorized by subchapter V of chapter 37 of title 38,
		  United States Code, $707,000.
			Veterans health
		  administration
			Medical
		  services
			(including
		  transfer of funds)For
		  necessary expenses for furnishing, as authorized by law, inpatient and
		  outpatient care and treatment to beneficiaries of the Department of Veterans
		  Affairs and veterans described in section 1705(a) of title 38, United States
		  Code, including care and treatment in facilities not under the jurisdiction of
		  the Department, and including medical supplies and equipment, food services,
		  and salaries and expenses of health care employees hired under title 38, United
		  States Code, aid to State homes as authorized by section 1741 of title 38,
		  United States Code, assistance and support services for caregivers as
		  authorized by section 1720G of title 38, United States Code, and loan
		  repayments authorized by section 604 of Public Law 111–163, $39,649,985,000,
		  plus reimbursements, shall become available on October 1, 2011, and shall
		  remain available until September 30, 2012: Provided, That, of
		  the amount made available under this heading $1,015,000,000 shall remain
		  available until September 30, 2013: Provided further, That,
		  notwithstanding any other provision of law, the Secretary of Veterans Affairs
		  shall establish a priority for the provision of medical treatment for veterans
		  who have service-connected disabilities, lower income, or have special needs:
		  Provided further, That, notwithstanding any other provision of
		  law, the Secretary of Veterans Affairs shall give priority funding for the
		  provision of basic medical benefits to veterans in enrollment priority groups 1
		  through 6: Provided further, That, notwithstanding any other
		  provision of law, the Secretary of Veterans Affairs may authorize the
		  dispensing of prescription drugs from Veterans Health Administration facilities
		  to enrolled veterans with privately written prescriptions based on requirements
		  established by the Secretary: Provided further, That the
		  implementation of the program described in the previous proviso shall incur no
		  additional cost to the Department of Veterans
		  Affairs.
			Medical
		  support and complianceFor
		  necessary expenses in the administration of the medical, hospital, nursing
		  home, domiciliary, construction, supply, and research activities, as authorized
		  by law; administrative expenses in support of capital policy activities; and
		  administrative and legal expenses of the Department for collecting and
		  recovering amounts owed the Department as authorized under chapter 17 of title
		  38, United States Code, and the Federal Medical Care Recovery Act (42 U.S.C.
		  2651 et seq.); $5,535,000,000, plus reimbursements, shall become available on
		  October 1, 2011, and shall remain available until September 30, 2012:
		  Provided, That, of the amount made available under this
		  heading, $145,000,000 shall remain available until September 30,
		  2013.
			Medical
		  facilitiesFor necessary
		  expenses for the maintenance and operation of hospitals, nursing homes, and
		  domiciliary facilities and other necessary facilities of the Veterans Health
		  Administration; for administrative expenses in support of planning, design,
		  project management, real property acquisition and disposition, construction,
		  and renovation of any facility under the jurisdiction or for the use of the
		  Department; for oversight, engineering, and architectural activities not
		  charged to project costs; for repairing, altering, improving, or providing
		  facilities in the several hospitals and homes under the jurisdiction of the
		  Department, not otherwise provided for, either by contract or by the hire of
		  temporary employees and purchase of materials; for leases of facilities; and
		  for laundry services, $5,426,000,000, plus reimbursements, shall become
		  available on October 1, 2011, and shall remain available until September 30,
		  2012: Provided, That, of the amount made available under this
		  heading, $145,000,000 shall remain available until September 30, 2013:
		  Provided further, That, of the amount available for fiscal
		  year 2012, $130,000,000 for non-recurring maintenance shall be allocated in a
		  manner not subject to the Veterans Equitable Resource
		  Allocation.
			Medical
		  and prosthetic researchFor
		  necessary expenses in carrying out programs of medical and prosthetic research
		  and development as authorized by chapter 73 of title 38, United States Code,
		  $590,000,000, plus reimbursements, shall remain available until September 30,
		  2012.
			National cemetery
		  administrationFor necessary
		  expenses of the National Cemetery Administration for operations and
		  maintenance, not otherwise provided for, including uniforms or allowances
		  therefor; cemeterial expenses as authorized by law; purchase of one passenger
		  motor vehicle for use in cemeterial operations; hire of passenger motor
		  vehicles; and repair, alteration or improvement of facilities under the
		  jurisdiction of the National Cemetery Administration, $259,004,000, of which
		  not to exceed $24,200,000 shall remain available until September 30,
		  2012.
			Departmental
		  administration
			General
		  operating expensesFor
		  necessary operating expenses of the Department of Veterans Affairs, not
		  otherwise provided for, including administrative expenses in support of
		  Department-wide capital planning, management and policy activities, uniforms,
		  or allowances therefor; not to exceed $25,000 for official reception and
		  representation expenses; hire of passenger motor vehicles; and reimbursement of
		  the General Services Administration for security guard services, and the
		  Department of Defense for the cost of overseas employee mail, $2,601,389,000
		  (reduced by $20,000,000) (increased by $20,000,000) (reduced by $100,000)
		  (increased by $100,000) (reduced by $10,000,000) (reduced by $50,000)
		  (increased by $50,000) (reduced by $150,000) (increased by $150,000):
		  Provided, That expenses for services and assistance authorized
		  under paragraphs (1), (2), (5), and (11) of section 3104(a) of title 38, United
		  States Code, that the Secretary of Veterans Affairs determines are necessary to
		  enable entitled veterans: (1) to the maximum extent feasible, to become
		  employable and to obtain and maintain suitable employment; or (2) to achieve
		  maximum independence in daily living, shall be charged to this account:
		  Provided further, That the Veterans Benefits Administration
		  shall be funded at not less than $2,162,776,000: Provided
		  further, That of the funds made available under this heading, not to
		  exceed $111,000,000 shall remain available until September 30, 2012:
		  Provided further, That from the funds made available under
		  this heading, the Veterans Benefits Administration may purchase (on a
		  one-for-one replacement basis only) up to two passenger motor vehicles for use
		  in operations of that Administration in Manila, Philippines: Provided
		  further, That of the funds made available under this heading,
		  $10,000,000 shall be available to increase the number of Department of Veterans
		  Affairs employees who administer benefits under chapter 31 of title 38, United
		  States Code: Provided further, That of the funds made
		  available under this heading, $8,000,000 shall be available to fund the
		  adaptive sports grant program under section 521A of title 38, United States
		  Code, and $2,000,000 shall be available to carry out section 322 of title 38,
		  United States Code.
			Information technology
		  systemsFor necessary expenses
		  for information technology systems and telecommunications support, including
		  developmental information systems and operational information systems; for pay
		  and associated costs; and for the capital asset acquisition of information
		  technology systems, including management and related contractual costs of said
		  acquisitions, including contractual costs associated with operations authorized
		  by section 3109 of title 5, United States Code, $3,222,000,000, plus
		  reimbursements, shall remain available until September 30, 2012:
		  Provided, That none of the funds made available under this
		  heading may be obligated until the Department of Veterans Affairs submits to
		  the Committees on Appropriations of both Houses of Congress, and such
		  Committees approve, a plan for expenditure that: (1) meets the capital planning
		  and investment control review requirements established by the Office of
		  Management and Budget; (2) complies with the Department of Veterans Affairs
		  enterprise architecture; (3) conforms with an established enterprise life cycle
		  methodology; and (4) complies with the acquisition rules, requirements,
		  guidelines, and systems acquisition management practices of the Federal
		  Government: Provided further, That not later than 30 days
		  after the date of the enactment of this Act, the Secretary of Veterans Affairs
		  shall submit to the Committees on Appropriations of both Houses of Congress a
		  reprogramming base letter which sets forth, by project, the operations and
		  maintenance costs, with salary expenses separately designated, and development
		  costs to be carried out utilizing amounts made available under this
		  heading.
			Office of
		  inspector generalFor
		  necessary expenses of the Office of Inspector General, to include information
		  technology, in carrying out the provisions of the Inspector General Act of 1978
		  (5 U.S.C. App.), $115,367,000, of which $6,000,000 shall remain available until
		  September 30, 2012.
			Construction, major
		  projectsFor constructing,
		  altering, extending, and improving any of the facilities, including parking
		  projects, under the jurisdiction or for the use of the Department of Veterans
		  Affairs, or for any of the purposes set forth in sections 316, 2404, 2406,
		  8102, 8103, 8106, 8108, 8109, 8110, and 8122 of title 38, United States Code,
		  including planning, architectural and engineering services, construction
		  management services, maintenance or guarantee period services costs associated
		  with equipment guarantees provided under the project, services of claims
		  analysts, offsite utility and storm drainage system construction costs, and
		  site acquisition, where the estimated cost of a project is more than the amount
		  set forth in section 8104(a)(3)(A) of title 38, United States Code, or where
		  funds for a project were made available in a previous major project
		  appropriation, $1,166,036,000 (increased by $10,000,000), to remain available
		  until expended, of which $6,000,000 shall be to make reimbursements as provided
		  in section 13 of the Contract Disputes Act of 1978 (41 U.S.C. 612) for claims
		  paid for contract disputes: Provided, That except for advance
		  planning activities, including needs assessments which may or may not lead to
		  capital investments, and other capital asset management related activities,
		  including portfolio development and management activities, and investment
		  strategy studies funded through the advance planning fund and the planning and
		  design activities funded through the design fund, including needs assessments
		  which may or may not lead to capital investments, and salaries and associated
		  costs of the resident engineers who oversee those capital investments funded
		  through this account, and funds provided for the purchase of land for the
		  National Cemetery Administration through the land acquisition line item, none
		  of the funds made available under this heading shall be used for any project
		  which has not been approved by the Congress in the budgetary process:
		  Provided further, That funds made available under this heading
		  for fiscal year 2011, for each approved project shall be obligated: (1) by the
		  awarding of a construction documents contract by September 30, 2011; and (2) by
		  the awarding of a construction contract by September 30, 2012: Provided
		  further, That the Secretary of Veterans Affairs shall promptly submit
		  to the Committees on Appropriations of both Houses of Congress a written report
		  on any approved major construction project for which obligations are not
		  incurred within the time limitations established
		  above.
			Construction, minor
		  projectsFor constructing,
		  altering, extending, and improving any of the facilities, including parking
		  projects, under the jurisdiction or for the use of the Department of Veterans
		  Affairs, including planning and assessments of needs which may lead to capital
		  investments, architectural and engineering services, maintenance or guarantee
		  period services costs associated with equipment guarantees provided under the
		  project, services of claims analysts, offsite utility and storm drainage system
		  construction costs, and site acquisition, or for any of the purposes set forth
		  in sections 316, 2404, 2406, 8102, 8103, 8106, 8108, 8109, 8110, 8122, and 8162
		  of title 38, United States Code, where the estimated cost of a project is equal
		  to or less than the amount set forth in section 8104(a)(3)(A) of title 38,
		  United States Code, $507,700,000, to remain available until expended, along
		  with unobligated balances of previous Construction, minor
		  projects appropriations which are hereby made available for any project
		  where the estimated cost is equal to or less than the amount set forth in such
		  section: Provided, That funds made available under this
		  heading shall be for: (1) repairs to any of the nonmedical facilities under the
		  jurisdiction or for the use of the Department which are necessary because of
		  loss or damage caused by any natural disaster or catastrophe; and (2) temporary
		  measures necessary to prevent or to minimize further loss by such causes:
		  Provided further, That of the funds made available under this
		  heading, $162,734,000 shall be for renewable energy projects at Department of
		  Veterans Affairs medical facility campuses pursuant to section 8103 of title
		  38, United States Code.
			Grants for
		  construction of state extended care facilitiesFor grants to assist States to acquire or
		  construct State nursing home and domiciliary facilities and to remodel, modify,
		  or alter existing hospital, nursing home, and domiciliary facilities in State
		  homes, for furnishing care to veterans as authorized by sections 8131 through
		  8137 of title 38, United States Code, $85,000,000, to remain available until
		  expended.
			Grants for
		  construction of state veterans cemeteriesFor grants to assist States in establishing,
		  expanding, or improving State veterans cemeteries as authorized by section 2408
		  of title 38, United States Code, $46,000,000, to remain available until
		  expended.
			Administrative
		  provisions
			(including
		  transfer of funds)
			201.Any appropriation
			 for fiscal year 2011 for Compensation and pensions,
			 Readjustment benefits, and Veterans insurance and
			 indemnities may be transferred as necessary to any other of the
			 mentioned appropriations: Provided, That before a transfer may
			 take place, the Secretary of Veterans Affairs shall request from the Committees
			 on Appropriations of both Houses of Congress the authority to make the transfer
			 and such Committees issue an approval, or absent a response, a period of 30
			 days has elapsed.
				(including transfer of
		  funds)
				202.Amounts made
			 available for the Department of Veterans Affairs for fiscal year 2011, in this
			 Act or any other Act, under the Medical services, Medical
			 support and compliance, and Medical facilities accounts
			 may be transferred among the accounts: Provided, That any
			 transfers between the Medical services and Medical
			 support and compliance accounts of 1 percent or less of the total
			 amount appropriated to the account in this or any other Act may take place
			 subject to notification from the Secretary of Veterans Affairs to the
			 Committees on Appropriations of both Houses of Congress of the amount and
			 purpose of the transfer: Provided further, That any transfers
			 between the Medical services and Medical support and
			 compliance accounts in excess of 1 percent, or exceeding the cumulative
			 1 percent for the fiscal year, may take place only after the Secretary requests
			 from the Committees on Appropriations of both Houses of Congress the authority
			 to make the transfer and an approval is issued: Provided
			 further, That any transfers to or from the Medical
			 facilities account may take place only after the Secretary requests
			 from the Committees on Appropriations of both Houses of Congress the authority
			 to make the transfer and an approval is issued.
			203.Appropriations
			 available in this title for salaries and expenses shall be available for
			 services authorized by section 3109 of title 5, United States Code, hire of
			 passenger motor vehicles; lease of a facility or land or both; and uniforms or
			 allowances therefore, as authorized by sections 5901 through 5902 of title 5,
			 United States Code.
			204.No
			 appropriations in this title (except the appropriations for
			 Construction, major projects, and Construction, minor
			 projects) shall be available for the purchase of any site for or toward
			 the construction of any new hospital or home.
			205.No
			 appropriations in this title shall be available for hospitalization or
			 examination of any persons (except beneficiaries entitled to such
			 hospitalization or examination under the laws providing such benefits to
			 veterans, and persons receiving such treatment under sections 7901 through 7904
			 of title 5, United States Code, or the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5121 et seq.)), unless reimbursement of the
			 cost of such hospitalization or examination is made to the Medical
			 services account at such rates as may be fixed by the Secretary of
			 Veterans Affairs.
			206.Appropriations
			 available in this title for Compensation and pensions,
			 Readjustment benefits, and Veterans insurance and
			 indemnities shall be available for payment of prior year accrued
			 obligations required to be recorded by law against the corresponding prior year
			 accounts within the last quarter of fiscal year 2010.
			207.Appropriations
			 available in this title shall be available to pay prior year obligations of
			 corresponding prior year appropriations accounts resulting from sections
			 3328(a), 3334, and 3712(a) of title 31, United States Code, except that if such
			 obligations are from trust fund accounts they shall be payable only from
			 Compensation and pensions.
				(including transfer of
		  funds)
				208.Notwithstanding
			 any other provision of law, during fiscal year 2011, the Secretary of Veterans
			 Affairs shall, from the National Service Life Insurance Fund under section 1920
			 of title 38, United States Code, the Veterans' Special Life Insurance Fund
			 under section 1923 of title 38, United States Code, and the United States
			 Government Life Insurance Fund under section 1955 of title 38, United States
			 Code, reimburse the General operating expenses and
			 Information technology systems accounts for the cost of
			 administration of the insurance programs financed through those accounts:
			 Provided, That reimbursement shall be made only from the
			 surplus earnings accumulated in such an insurance program during fiscal year
			 2011 that are available for dividends in that program after claims have been
			 paid and actuarially determined reserves have been set aside: Provided
			 further, That if the cost of administration of such an insurance
			 program exceeds the amount of surplus earnings accumulated in that program,
			 reimbursement shall be made only to the extent of such surplus earnings:
			 Provided further, That the Secretary shall determine the cost
			 of administration for fiscal year 2011 which is properly allocable to the
			 provision of each such insurance program and to the provision of any total
			 disability income insurance included in that insurance program.
			209.Amounts deducted
			 from enhanced-use lease proceeds to reimburse an account for expenses incurred
			 by that account during a prior fiscal year for providing enhanced-use lease
			 services, may be obligated during the fiscal year in which the proceeds are
			 received.
				(including transfer of
		  funds)
				210.Funds available
			 in this title or funds for salaries and other administrative expenses shall
			 also be available to reimburse the Office of Resolution Management of the
			 Department of Veterans Affairs and the Office of Employment Discrimination
			 Complaint Adjudication under section 319 of title 38, United States Code, for
			 all services provided at rates which will recover actual costs but not exceed
			 $35,794,000 for the Office of Resolution Management and $3,354,000 for the
			 Office of Employment and Discrimination Complaint Adjudication:
			 Provided, That payments may be made in advance for services to
			 be furnished based on estimated costs: Provided further, That
			 amounts received shall be credited to the General operating
			 expenses and Information technology systems accounts for
			 use by the office that provided the service.
			211.No
			 appropriations in this title shall be available to enter into any new lease of
			 real property if the estimated annual rental cost is more than $1,000,000,
			 unless the Secretary submits a report which the Committees on Appropriations of
			 both Houses of Congress approve within 30 days following the date on which the
			 report is received.
			212.No
			 funds of the Department of Veterans Affairs shall be available for hospital
			 care, nursing home care, or medical services provided to any person under
			 chapter 17 of title 38, United States Code, for a non-service-connected
			 disability described in section 1729(a)(2) of such title, unless that person
			 has disclosed to the Secretary of Veterans Affairs, in such form as the
			 Secretary may require, current, accurate third-party reimbursement information
			 for purposes of section 1729 of such title: Provided, That the
			 Secretary may recover, in the same manner as any other debt due the United
			 States, the reasonable charges for such care or services from any person who
			 does not make such disclosure as required: Provided further,
			 That any amounts so recovered for care or services provided in a prior fiscal
			 year may be obligated by the Secretary during the fiscal year in which amounts
			 are received.
				(including transfer of
		  funds)
				213.Notwithstanding
			 any other provision of law, proceeds or revenues derived from enhanced-use
			 leasing activities (including disposal) may be deposited into the
			 Construction, major projects and Construction, minor
			 projects accounts and be used for construction (including site
			 acquisition and disposition), alterations, and improvements of any medical
			 facility under the jurisdiction or for the use of the Department of Veterans
			 Affairs. Such sums as realized are in addition to the amount provided for in
			 Construction, major projects and Construction, minor
			 projects.
			214.Amounts made available under Medical
			 services are available—
				(1)for furnishing
			 recreational facilities, supplies, and equipment; and
				(2)for funeral
			 expenses, burial expenses, and other expenses incidental to funerals and
			 burials for beneficiaries receiving care in the Department.
				(including transfer of
		  funds)
			215.Such sums as may
			 be deposited to the Medical Care Collections Fund pursuant to section 1729A of
			 title 38, United States Code, may be transferred to Medical
			 services, to remain available until expended for the purposes of that
			 account.
			216.The Secretary of
			 Veterans Affairs may enter into agreements with Indian tribes and tribal
			 organizations which are party to the Alaska Native Health Compact with the
			 Indian Health Service, and Indian tribes and tribal organizations serving rural
			 Alaska which have entered into contracts with the Indian Health Service under
			 the Indian Self Determination and Educational Assistance Act, to provide
			 healthcare, including behavioral health and dental care. The Secretary shall
			 require participating veterans and facilities to comply with all appropriate
			 rules and regulations, as established by the Secretary. The term rural
			 Alaska shall mean those lands sited within the external boundaries of
			 the Alaska Native regions specified in sections 7(a)(1)–(4) and (7)–(12) of the
			 Alaska Native Claims Settlement Act, as amended (43 U.S.C. 1606), and those
			 lands within the Alaska Native regions specified in sections 7(a)(5) and
			 7(a)(6) of the Alaska Native Claims Settlement Act, as amended (43 U.S.C.
			 1606), which are not within the boundaries of the Municipality of Anchorage,
			 the Fairbanks North Star Borough, the Kenai Peninsula Borough or the Matanuska
			 Susitna Borough.
				(including transfer of
		  funds)
				217.Such sums as may
			 be deposited to the Department of Veterans Affairs Capital Asset Fund pursuant
			 to section 8118 of title 38, United States Code, may be transferred to the
			 Construction, major projects and Construction, minor
			 projects accounts, to remain available until expended for the purposes
			 of these accounts.
			218.None of the funds
			 made available in this title may be used to implement any policy prohibiting
			 the Directors of the Veterans Integrated Services Networks from conducting
			 outreach or marketing to enroll new veterans within their respective
			 Networks.
			219.The Secretary of Veterans Affairs shall
			 submit to the Committees on Appropriations of both Houses of Congress a
			 quarterly report on the financial status of the Veterans Health
			 Administration.
				(including transfer of
		  funds)
				220.Amounts made
			 available under the Medical services, Medical support and
			 compliance, Medical facilities, General operating
			 expenses, and National Cemetery Administration accounts
			 for fiscal year 2011, may be transferred to or from the Information
			 technology systems account: Provided, That before a
			 transfer may take place, the Secretary of Veterans Affairs shall request from
			 the Committees on Appropriations of both Houses of Congress the authority to
			 make the transfer and an approval is issued.
				(including transfer of
		  funds)
				221.Amounts made
			 available for the Information technology systems account may be
			 transferred between projects: Provided, That no project may be
			 increased or decreased by more than $1,000,000 of cost prior to submitting a
			 request to the Committees on Appropriations of both Houses of Congress to make
			 the transfer and an approval is issued, or absent a response, a period of 30
			 days has elapsed.
			222.None of the funds appropriated or otherwise
			 made available by this Act or any other Act for the Department of Veterans
			 Affairs may be used in a manner that is inconsistent with—
				(1)section 842 of the
			 Transportation, Treasury, Housing and Urban Development, the Judiciary, the
			 District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public
			 Law 109–115; 119 Stat. 2506); or
				(2)section 8110(a)(5)
			 of title 38, United States Code.
				223.Of
			 the amounts made available to the Department of Veterans Affairs for fiscal
			 year 2011, in this Act or any other Act, under the Medical
			 facilities account for non-recurring maintenance, not more than 20
			 percent of the funds made available shall be obligated during the last 2 months
			 of that fiscal year: Provided, That the Secretary may waive
			 this requirement after providing written notice to the Committees on
			 Appropriations of both Houses of Congress.
			224.Of the amounts appropriated or otherwise
			 made available by this title, the Secretary may execute $5,000,000 for
			 cooperative agreements with State and local government entities or their
			 designees with a demonstrated record of serving veterans to conduct outreach to
			 ensure that veterans in underserved areas receive the care and benefits for
			 which they are eligible.
				(including transfer of
		  funds)
				225.Of the amounts
			 appropriated to the Department of Veterans Affairs in this Act, and any other
			 Act, for Medical services, Medical support and
			 compliance, Medical facilities, Construction,
			 minor projects, and Information technology systems, such
			 sums as may be necessary, plus reimbursements, may be transferred to the Joint
			 Department of Defense-Department of Veterans Affairs Medical Facility
			 Demonstration Fund, established by section 1704 of title XVII of division A of
			 Public Law 111–84, and shall be available to fund operations of the integrated
			 Captain James A. Lovell Federal Health Care Center, consisting of the North
			 Chicago Veteran Affairs Medical Center, and Navy Ambulatory Care Center, and
			 supporting facilities designated as a combined Federal medical facility as
			 described by Section 706 of Public Law 110–417.
				(including transfer of
		  funds)
				226.Such sums as may
			 be deposited to the Medical Care Collections Fund pursuant to section 1729A of
			 title 38, United States Code, for health care provided at the Captain James A.
			 Lovell Federal Health Care Center may be transferred to the Joint Department of
			 Defense-Department of Veterans Affairs Medical Facility Demonstration Fund,
			 established by section 1704 of title XVII of division A of Public Law 111–84,
			 and shall be available to fund operations of the integrated Captain James A.
			 Lovell Federal Health Care Center, consisting of the North Chicago Veteran
			 Affairs Medical Center, and Navy Ambulatory Care Center, and supporting
			 facilities designated as a combined Federal medical facility as described by
			 section 1706 of Public Law 110–417.
				(including transfer of
		  funds)
				227.Of the amounts
			 available in this title for Medical services, Medical
			 support and compliance, and Medical facilities, a
			 minimum of $15,000,000, shall be transferred to the Department of
			 Defense/Department of Veterans Affairs Health Care Sharing Incentive Fund, as
			 authorized by section 8111(d) of title 38, United States Code, to remain
			 available until expended, for any purpose authorized by section 8111 of title
			 38, United States Code.
				(including rescission of
		  funds)
				228.(a)Of the funds appropriated in the Military
			 Construction and Veterans Affairs and Related Agencies Appropriations Act, 2010
			 (Public Law 111–117, Division E), the following amounts which become available
			 on October 1, 2010 are hereby permanently cancelled from the accounts in the
			 amounts specified:
					
						Medical services, Department of
				Veterans Affairs, $1,015,000,000; 
						Medical support and compliance,
				Department of Veterans Affairs, $145,000,000; and
						Medical facilities, Department of
				Veterans Affairs, $145,000,000.
				(b)An additional
			 amount is appropriated to the following accounts in the amounts specified, to
			 become available on October 1, 2010 and to remain available until September 30,
			 2012:
					
						Medical services, Department of
				Veterans Affairs, $1,015,000,000;
						Medical support and compliance,
				Department of Veterans Affairs, $145,000,000; and 
						Medical facilities, Department of
				Veterans Affairs, $145,000,000.
				229.For an additional
			 amount for the General operating expenses account, $23,584,000,
			 to increase the Department's acquisition workforce capacity and capabilities:
			 Provided, That such funds may be transferred by the Secretary
			 to any other account in the Department to carry out the purposes provided
			 herein: Provided further, That such transfer authority is in
			 addition to any other transfer authority provided in this Act: Provided
			 further, That such funds shall be available only to supplement and not
			 to supplant existing acquisition workforce activities: Provided
			 further, That such funds shall be available for training, recruitment,
			 retention, and hiring additional members of the acquisition workforce as
			 defined by the Office of Federal Procurement Policy Act, as amended (41 U.S.C.
			 401 et seq.): Provided further, That such funds shall be
			 available for information technology in support of acquisition workforce
			 effectiveness or for management solutions to improve acquisition
			 management.
			230.The Secretary of the Department of Veterans
			 Affairs shall report to the Committees on Appropriations of both Houses of
			 Congress within 30 days of enactment of this Act the planned funding allocation
			 from each of the Veterans Health Administration accounts to the National
			 Reserve Fund and any subsequent increase in these allocations of ten percent or
			 more: Provided, That the Secretary shall notify the Committees
			 of any planned obligation of the National Reserve Fund fifteen days before such
			 obligation takes place, as well as the intended use of the funds.
			231.The Secretary of the Department of Veterans
			 Affairs shall notify the Committees on Appropriations of both Houses of
			 Congress of all bid savings in major construction projects that total at least
			 $5,000,000, or five percent of the programmed amount, whichever is less:
			 Provided, That such notification shall occur within 14 days
			 after the date on which funds are obligated.
			232.The scope of work for a project included in
			 Construction, major projects, may not be increased above the
			 scope specified for that project in the original justification data provided to
			 the Congress as part of the request for appropriations, without prior
			 notification to the Committees on Appropriations of both Houses of
			 Congress.
			233.Of the amounts made available for fiscal
			 year 2011 for Medical Facilities in Public Law 111–117,
			 $162,734,000 shall be available for renewable energy projects at the Department
			 of Veterans Affairs medical facility campuses subject to section 8103 of title
			 38, United States Code.
			IIIRelated agencies
			American battle monuments
		  commission
			Salaries
		  and expensesFor necessary
		  expenses, not otherwise provided for, of the American Battle Monuments
		  Commission, including the acquisition of land or interest in land in foreign
		  countries; purchases and repair of uniforms for caretakers of national
		  cemeteries and monuments outside of the United States and its territories and
		  possessions; rent of office and garage space in foreign countries; purchase
		  (one-for-one replacement basis only) and hire of passenger motor vehicles; not
		  to exceed $7,500 for official reception and representation expenses; and
		  insurance of official motor vehicles in foreign countries, when required by law
		  of such countries, $65,667,000, to remain available until expended:
		  Provided, That of the amount made available under this
		  heading, $1,000,000 shall be for improvements and rehabilitation of the Bataan
		  Death March Memorial at the Cabanatuan American Memorial in the
		  Philippines.
			Foreign currency fluctuations
		  accountFor necessary
		  expenses, not otherwise provided for, of the American Battle Monuments
		  Commission, such sums as may be necessary, to remain available until expended,
		  for purposes authorized by section 2109 of title 36, United States
		  Code.
			United states court of appeals
		  for veterans claims
			Salaries
		  and expensesFor necessary
		  expenses for the operation of the United States Court of Appeals for Veterans
		  Claims as authorized by sections 7251 through 7298 of title 38, United States
		  Code, $90,147,000: Provided, That, of the foregoing amount,
		  $62,000,000 shall be transferred to the General Services Administration for the
		  construction of a courthouse to house the United States Court of Appeals for
		  Veterans Claims: Provided further, That $2,515,229 shall be
		  available for the purpose of providing financial assistance as described, and
		  in accordance with the process and reporting procedures set forth, under this
		  heading in Public Law 102–229.
			
		  Department of Defense - Civil
			Cemeterial expenses,
		  Army
			Salaries
		  and expensesFor necessary
		  expenses, as authorized by law, for maintenance, operation, and improvement of
		  Arlington National Cemetery and Soldiers' and Airmen's Home National Cemetery,
		  including the purchase of two passenger motor vehicles for replacement only,
		  and not to exceed $1,000 for official reception and representation expenses,
		  $39,600,000, to remain available until expended: Provided,
		  That none of the funds available under this heading shall be for construction
		  of a perimeter wall at Arlington National Cemetery. In addition, such sums as
		  may be necessary for parking maintenance, repairs and replacement, to be
		  derived from the Lease of Department of Defense Real Property for Defense
		  Agencies account.Funds
		  appropriated under this Act may be provided to Arlington County, Virginia, for
		  the relocation of the federally-owned water main at Arlington National Cemetery
		  making additional land available for ground
		  burials.
			Armed forces retirement
		  home
			Trust
		  fundFor expenses necessary
		  for the Armed Forces Retirement Home to operate and maintain the Armed Forces
		  Retirement Home—Washington, District of Columbia, and the Armed Forces
		  Retirement Home—Gulfport, Mississippi, to be paid from funds available in the
		  Armed Forces Retirement Home Trust Fund, $71,200,000, of which $2,000,000 shall
		  remain available until expended for construction and renovation of the physical
		  plants at the Armed Forces Retirement Home—Washington, District of Columbia,
		  and the Armed Forces Retirement Home—Gulfport,
		  Mississippi.
			IVOverseas contingency operations
			Department of
		  defense
			Military construction,
		  army
			(including
		  transfer of funds)
			For an additional amount for Military
		  Construction, Army, $929,996,000, to remain available until September
		  30, 2013: Provided, That notwithstanding any other provision
		  of law, such funds may be obligated and expended to carry out planning and
		  design and military construction projects not otherwise authorized by law:
		  Provided further, That of the amount appropriated, $10,000,000
		  shall be transferred to Department of Defense — Other Department of
		  Defense Programs — Office of the Inspector General, to be merged with
		  and to be available for the same time period as the appropriation to which
		  transferred, for the purpose of carrying out audits of military construction
		  projects in Afghanistan: Provided further, That this transfer
		  authority is in addition to any other transfer authority available to the
		  Department of Defense.
			Military construction, air
		  forceFor an additional amount
		  for Military Construction, Air Force, $280,504,000, to remain
		  available until September 30, 2013: Provided, That
		  notwithstanding any other provision of law, such funds may be obligated and
		  expended to carry out planning and design and military construction projects
		  not otherwise authorized by law.
			Military construction,
		  defense-wideFor an additional
		  amount for Military Construction, Defense-Wide, $46,500,000, to
		  remain available until September 30, 2013: Provided, That
		  notwithstanding any other provision of law, such funds may be obligated and
		  expended to carry out planning and design and military construction projects
		  not otherwise authorized by law.
			Administrative
		  provisions
			401.Unless otherwise specified, each amount in
			 this title is designated as an emergency requirement and necessary to meet
			 emergency needs pursuant to sections 403(a) and 423(b) of S. Con. Res. 13
			 (111th Congress), the concurrent resolution on the budget for fiscal year
			 2010.
			402.None of the funds made available in this
			 title may be obligated for architect and engineer contracts estimated by the
			 Government to exceed $500,000, unless such contracts are awarded to United
			 States firms or United States firms in joint venture with host nation firms.
			403.None of the funds made available in this
			 title may be used to award any contract estimated by the Government to exceed
			 $1,000,000 to a foreign contractor: Provided, That this
			 section shall not be applicable to contract awards for which the lowest
			 responsive and responsible bid of a United States contractor exceeds the lowest
			 responsive and responsible bid of a foreign contractor by greater than 20
			 percent: Provided further, That the Secretary of Defense may
			 waive the limitation imposed by this section upon a determination that such
			 limitation is inconsistent with national security:
			 Providedfurther, That the Secretary of
			 Defense shall notify the Committees on Appropriations of both Houses of
			 Congress no later than five days following a decision to waive the limitation
			 imposed in this section.
			VGeneral provisions
			501.No part of any
			 appropriation contained in this Act shall remain available for obligation
			 beyond the current fiscal year unless expressly so provided herein.
			502.Such sums as may
			 be necessary for fiscal year 2011 for pay raises for programs funded by this
			 Act shall be absorbed within the levels appropriated in this Act.
			503.None of the
			 funds made available in this Act may be used for any program, project, or
			 activity, when it is made known to the Federal entity or official to which the
			 funds are made available that the program, project, or activity is not in
			 compliance with any Federal law relating to risk assessment, the protection of
			 private property rights, or unfunded mandates.
			504.No part of any
			 funds appropriated in this Act shall be used by an agency of the executive
			 branch, other than for normal and recognized executive-legislative
			 relationships, for publicity or propaganda purposes, and for the preparation,
			 distribution, or use of any kit, pamphlet, booklet, publication, radio,
			 television, or film presentation designed to support or defeat legislation
			 pending before Congress, except in presentation to Congress itself.
			505.All departments
			 and agencies funded under this Act are encouraged, within the limits of the
			 existing statutory authorities and funding, to expand their use of
			 E-Commerce technologies and procedures in the conduct of their
			 business practices and public service activities.
			506.None of the
			 funds made available in this Act may be transferred to any department, agency,
			 or instrumentality of the United States Government except pursuant to a
			 transfer made by, or transfer authority provided in, this or any other
			 appropriations Act.
			507.Unless stated
			 otherwise, all reports and notifications required by this Act shall be
			 submitted to the Subcommittee on Military Construction and Veterans Affairs,
			 and Related Agencies of the Committee on Appropriations of the House of
			 Representatives and the Subcommittee on Military Construction and Veterans
			 Affairs, and Related Agencies of the Committee on Appropriations of the
			 Senate.
			508.None of the
			 funds made available in this Act may be used for a project or program named for
			 an individual serving as a Member, Delegate, or Resident Commissioner of the
			 United States House of Representatives.
			509.(a)Any agency receiving
			 funds made available in this Act, shall, subject to subsections (b) and (c),
			 post on the public website of that agency any report required to be submitted
			 by the Congress in this or any other Act, upon the determination by the head of
			 the agency that it shall serve the national interest.
				(b)Subsection (a)
			 shall not apply to a report if—
					(1)the public posting
			 of the report compromises national security; or
					(2)the report
			 contains confidential or proprietary information.
					(c)The head of the
			 agency posting such report shall do so only after such report has been made
			 available to the requesting Committee or Committees of Congress for no less
			 than 45 days.
				510.None of the funds
			 made available in this Act may be distributed to the Association of Community
			 Organizations for Reform Now (ACORN) or its subsidiaries.
			511.None of the funds appropriated or otherwise
			 made available by this Act may be obligated by any covered executive agency in
			 contravention of the certification requirement of section 6(b) of the Iran
			 Sanctions Act of 1996, as included in the revisions to the Federal Acquisition
			 Regulation pursuant to such section.
			512.(a)None of the funds made
			 available in this Act may be used to maintain or establish a computer network
			 unless such network blocks the viewing, downloading, and exchanging of
			 pornography.
				(b)Nothing in subsection (a) shall limit the
			 use of funds necessary for any Federal, State, tribal, or local law enforcement
			 agency or any other entity carrying out criminal investigations, prosecution,
			 or adjudication activities.
				513.None of the funds made available in this
			 Act may be used for the processing of new enhanced-use leases at the National
			 Home for Disabled Volunteer Soldiers located in Milwaukee, Wisconsin.
			514.None of the funds appropriated or otherwise
			 made available in this Act may be used by an agency of the executive branch to
			 pay for first-class travel by an employee of the agency in contravention of
			 sections 301–10.122 through 301–10.124 of title 41, Code of Federal
			 Regulations.
			515.None of the funds appropriated or otherwise
			 made available in this Act may be used by an agency of the executive branch to
			 exercise the power of eminent domain (to take private property for public use)
			 without the payment of just compensation.
			516.None of the funds appropriated or otherwise
			 made available to the Department of Defense in this Act may be used to renovate
			 or construct any facility in the continental United States for the purpose of
			 housing any individual who has been detained, at any time after September 11,
			 2001, at United States Naval Station, Guantanamo Bay, Cuba.
			This Act may be cited as the
			 Military Construction and Veterans
			 Affairs and Related Agencies Appropriations Act,
			 2011.
			
	
		
			Passed the House of
			 Representatives July 28, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
	
		July 29, 2010
		Received; read twice and placed on the
		  calendar
	
